Exhibit 10.4 AMENDMENT NO. 1 TO SECURITY AGREEMENT This AMENDMENT NO. 1 TO SECURITY AGREEMENT (this “Amendment”), dated effective as of September 30, 2009, is entered into by and between NDS NUTRITION PRODUCTS, INC., a Florida corporation, having an address of 777 South Highway 101, Suite 215, Solana Beach, California (“Buyer Sub”), and NDS NUTRITIONAL PRODUCTS, INC., a Nebraska corporation, having an address of 6610 S. 118th Street, Omaha, Nebraska 68137 (the “Seller”).This Amendment serves to amend that certain Security Agreement, dated as of
